Per Curiam.

Appeal from a decision of the Unemployment Insurance Appeal Board which disquali*474fled claimant from benefits on the ground that he voluntarily separated from his employment without good cause (Labor Law, § 593, subd. 1) by provoking his discharge. Claimant, a plumbing supply salesman, conceded that “ for years” he had disagreed with his employer’s policies (1) to expend selling effort on distributors smaller than the large concerns to whom he customarily sold and (2) to develop a sales territory, such as Connecticut, outside the metropolitan area; claimant considering each policy unwise and unprofitable and declining to pursue either. The board was warranted in finding that claimant “ could have reasonably anticipated that his repeated failure to heed the instructions of the employer would eventually bring about his termination from employment, as actually occurred.” The ease is similar to Matter of Karman (Lubin) (2 A D 2d 626), in which we said: “When claimant made the choice, amounting to an election not to meet a condition of the work, he became separated from his employment by his own choice, and it must be deemed within the fact-finding power of the board to determine, under the particular circumstances, that the separation was a voluntary one.” Decision affirmed, without costs.
Gibson, P. J., Herlihy, Reynolds, Aulisi and Hamm, JJ., concur.